          Case 2:18-cv-02571-CM-TJJ Document 1 Filed 10/26/18 Page 1 of 13




                           IN THE UNITED STATES DISTRCT COURT
                                   DISTRICT OF KANSAS

 RENEE TERESA-GOELLNER-GRANT,
 KYLE D. GRANT and ALEXANDER
 GOELLNER

                  Plaintiffs,                            Case No. ______

 vs.

 JLG INDUSTRIES, INC., a Pennsylvania                    JURY TRIAL DEMANDED
 Corporation,

 Serve:
           The Corporation Trust Company
           116 Pine Street, Suite 320
           Harrisburg, PA 17101

                  Defendant.

                                           COMPLAINT

          Plaintiffs Renee Teresa Goellner-Grant, Kyle D. Grant and Alexander Goellner, for their

Complaint against JLG Industries, Inc. (“JLG” or “Defendant”), make the following allegations:

                            PARTIES, JURISDICTION, AND VENUE

          1.     Plaintiff Renee Teresa Goellner-Grant is a citizen and resident of Missouri.

          2.     Plaintiff Kyle D. Grant is a citizen and resident of Missouri.

          3.     Plaintiff Alexander Goellner is a citizen and resident of Missouri.

          4.     Plaintiff Renee Goellner-Grant was married to Randall Lee Grant until Mr.

Grant’s death on April 30, 2015.

          5.     Plaintiffs Kyle D. Grant and Alexander Goellner are the sons of Mr. Grant.

          6.     Plaintiffs bring this action pursuant to Mo. Rev. Stat. § 537.080, commonly

referred to as the “Missouri Wrongful Death Statute,” on behalf of themselves and all persons

entitled to recover under the statute. Plaintiffs are the proper parties to this action under the



                                                   1
          Case 2:18-cv-02571-CM-TJJ Document 1 Filed 10/26/18 Page 2 of 13




statute and bring this action for the wrongful death of their husband and father, Randall Lee

Grant (“Decedent”).

       7.      Defendant JLG is a Pennsylvania corporation, with its principal place of business

at 1 JLG Drive, McConnellsburg, Pennsylvania 17233-9533.

       8.      This Court has personal jurisdiction over Defendant pursuant to Kansas’s long

arm statute Kan. Stat. Ann. § 60-308. This cause of action arises out of Defendant’s business

transactions in Kansas including, but not limited to, sale and delivery of products within Kansas

that caused or contributed to the death of Decedent. In addition, Defendant transacts business

within Kansas and/or committed a tort within Kansas, avails itself of the business opportunities

here, advertises the availability of parts, services and information within Kansas, ships parts,

products and literature into Kansas, and receives money from businesses and individuals within

Kansas.

       9.      Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332 because there is

complete diversity and the amount in controversy exceeds $75,000.

       10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) or (3) because a

substantial part of the events or omissions giving rise to the claims occurred in Kansas City,

Kansas and Defendant is subject to the Court’s personal jurisdiction with respect to this action.

                    PROCEDURAL HISTORY AND RELATED CASES

       11.     Plaintiffs filed suit against Defendant JLG Industries, Inc., and Blueline Rental

LLC (“Blueline”) in the U.S. District Court for the Eastern District of Missouri on February 28,

2018, Civ. Action No. 4:18-cv-00342-SNLJ.




                                                 2
          Case 2:18-cv-02571-CM-TJJ Document 1 Filed 10/26/18 Page 3 of 13




          12.   In response to a Memorandum and Order (Doc No. 24, Civ. Action No. 4:18-cv-

00342-SMLJ), Plaintiffs filed a First Amended Complaint against JLG Industries, Inc., on April

27, 2018.

          13.   On June 19, 2018, the Eastern District of Missouri dismissed Plaintiff’s First

Amended Complaint against JLG Industries for lack of personal jurisdiction. (Doc. No. 43, Civ.

Action No. 4:18-cv-00342-SMLJ).

          14.   On April 27, 2018, Plaintiffs filed a Petition in the Missouri Circuit Court,

Twenty-First Judicial Circuit, St. Louis County, Case No. 18SL-CC01713, against Platinum

Equity, LLC, Blueline, and United Rentals, Inc., alleging wrongful death counts of strict product

liability, failure to warn, and negligence.

          15.   On April 30, 2018, Plaintiffs filed a First Amended Petition in the Twenty-First

Judicial Circuit adding Defendant United Rentals (North America), Inc.

          16.   On June 4, 2018, the Missouri State Action was removed to the Eastern District of

Missouri, Civ. Action No. 4:18-cv-00836-SNLJ. This action is currently pending.

                                   FACTUAL BACKGROUND

          17.   On April 30, 2015, Decedent was an employee of ERMC III Property

Management Company LLC (“ERMC”).

          18.   On April 30, 2015, Decedent was replacing light bulbs in a parking garage of

West County Center in St. Louis County, Missouri, using a JLG Aerial Boom Lift, Model No.

E450AJ, Lift No. 10422, Serial No. 0300066578 (the “JLG Lift”), when he became trapped

between the control panel of the JLG Lift and a metal cross bar protruding from the ceiling of the

garage.




                                                  3
        Case 2:18-cv-02571-CM-TJJ Document 1 Filed 10/26/18 Page 4 of 13




       19.     Decedent was later found standing in the enclosed platform of the JLG Lift with

his chest and face pushed against the control panel and with the back of his head pressed against

a metal cross bar protruding down from the parking garage ceiling.

       20.     Decedent’s accident, and the forces involved, were so severe that he was crushed

and died of compression asphyxia.

       21.     The JLG Lift that Decedent was operating was provided to him by his employer

ERMC. ERMC purchased the JLG Lift to perform property maintenance at the West County

Center. At all relevant times, Decedent was using the JLG Lift in a manner reasonably

anticipated.

       22.     The JLG Lift used by Decedent on April 30, 2015, was defective and

unreasonably dangerous in that it exposed users, including Decedent, to unreasonable risks of

harm and death.

                                            The JLG Lift

       23.     The JLG Lift lacked certain safety features, such as a safety guard or SkyGuard®,

which would have prevented the crushing-type injury that led to Decedent’s death.

       24.     The JLG Lift that Decedent was operating was originally designed, engineered,

manufactured, assembled and marketed by Defendant and placed into the stream of commerce,

where it reached Decedent in substantially the same condition as when it left the control of

Defendant and had not been materially altered, modified or damaged.

       25.     Immediately prior to the accident on April 30, 2015, the JLG Lift was in

substantially the same condition as when it left the control of Defendant and had not been

materially altered, modified, or damaged.




                                                 4
          Case 2:18-cv-02571-CM-TJJ Document 1 Filed 10/26/18 Page 5 of 13




          26.   At that time, the JLG Lift was being used as intended and in a manner reasonably

foreseeable by Defendant.

          27.   At the time Decedent operated the JLG Lift, the JLG Lift was defective in its

design and manufacture, and it was unfit, unsafe, and unreasonably dangerous when used as

intended.

          28.   At the time the JLG Lift was sold new, it was defective in its design and

manufacture, and it was unfit, unsafe, and unreasonably dangerous when used as intended when

in Defendant’s control.

          29.   The accident and danger posed by the defective and unreasonably dangerous

condition of the JLG Lift was known or should have been known to Defendant.

          30.   The JLG Lift failed to function as expected.

          31.   Alternative feasible designs or additional safety features existed that would not

impair the JLG Lift’s usefulness or desirability.

          32.   The alternative feasible designs or additional safety features would have

prevented Decedent’s injuries and death.

          33.   As a direct and proximate result of Defendant’s conduct, acts and omissions,

Decedent was injured and died, which injuries and death caused physical, mental, emotional

injuries, and economic damages.

                                  COUNT I
                  WRONGFUL DEATH – STRICT PRODUCT LIABILITY

          34.   Plaintiffs incorporate by reference the above allegations as if fully set forth

herein.

          35.   Defendant, in the course of its regular business, designed, fabricated, produced,

assembled, developed, manufactured, tested, distributed, sold, and placed on the market and into



                                                    5
        Case 2:18-cv-02571-CM-TJJ Document 1 Filed 10/26/18 Page 6 of 13




the stream of commerce a defective and unreasonably dangerous product, namely the JLG Lift,

knowing that the JLG Lift would reach consumers without substantial change in the condition in

which it was sold and that, at the time the JLG Lift left Defendant’s control, it was defective and

in an unreasonably dangerous condition.

       36.     Defendant knew or should have known that ultimate users, operators and/or

consumers would not be capable of detecting the JLG Lift’s defects and dangerous conditions.

       37.     The JLG Lift was, at the time of sale by Defendant, in a defective condition and

unreasonably dangerous when put to a reasonably anticipated use.

       38.     On April 30, 2015, the JLG Lift was being used for the purpose for which it was

reasonably and foreseeably intended.

       39.     The JLG Lift was defective and unreasonably dangerous. The defective nature of

the JLG Lift included, but is not limited to, the following:

               a. The JLG Lift was defective and unreasonably dangerous because Defendant

                   failed to use technologically feasible and available guard systems to prevent

                   crush injuries;

               b. The structure of the JLG Lift was defective and unreasonably dangerous

                   because it failed to protect an occupant in a foreseeable encounter with an

                   overhead obstruction;

               c. The JLG Lift was defective and unreasonably dangerous because Defendant

                   failed to design or equip the JLG Lift so as to enable an operator to detect

                   and/or avoid overhead obstructions;




                                                  6
       Case 2:18-cv-02571-CM-TJJ Document 1 Filed 10/26/18 Page 7 of 13




               d. The JLG Lift was defective and unreasonably dangerous because Defendant

                   failed to design or equip the JLG Lift so as to provide warning to an operator

                   when approaching or in contact with an overhead obstruction;

               e. The JLG Lift was defective and unreasonably dangerous because Defendant

                   failed to design or equip the JLG Lift so as to avoid continued operation of the

                   JLG Lift in the foreseeable event that an operator is struck by an overhead

                   obstruction or otherwise impaired;

               f. The JLG Lift was defective and unreasonably dangerous because Defendant

                   failed to design or equip the JLG Lift was a sensor that, when activated in a

                   foreseeable emergency situation, such as the events that led to the death of

                   Decedent, stops all functions in use at the time;

               g. The JLG Lift was defective and unreasonably dangerous because Defendant

                   failed to design or equip the JLG Lift was a sensor that, when activated in a

                   foreseeable emergency situation, such as the events that led to the death of

                   Decedent, reverses the immediately preceding operations of the JLG Lift; and

               h. Such further defects as the evidence will reveal.

       40.     The defective and unreasonably dangerous condition of the JLG Lift was the

direct and proximate cause of Decedent’s serious injuries and death.

       41.     Defendant knowingly failed to adequately test the JLG Lift before and during the

design, production, lease, rent, and/or sale of the JLG Lift to the public and/or knowingly placed

the unreasonably dangerous JLG Lift into the stream of commerce.

       42.     As a direct and proximate result of the injuries to and death of Decedent,

Plaintiffs were required to expend and incur expenses for substantial medical, hospital and




                                                 7
          Case 2:18-cv-02571-CM-TJJ Document 1 Filed 10/26/18 Page 8 of 13




funeral expenses. Further, Plaintiffs have forever lost the love, services, consortium, comfort,

instruction, guidance, counsel, and support of Decedent. In addition, Plaintiffs are entitled to all

damages that Decedent sustained before his death and for which he would have been entitled to

recover had he lived.

          43.    Prior to Decedent’s serious injuries and death, Defendant knew of the defective

and unreasonably dangerous condition of the JLG Lift.

          44.    The aforesaid misconduct of Defendant constituted gross indifference and a

willful, wanton, and reckless disregard for the safety of the general public, inducing Decedent,

thus justifying and requiring an award of additional damages for aggravating circumstances to be

assessed against Defendant in a sum that will deter Defendant from such misconduct in the

future.

          WHEREFORE, Plaintiffs prays for judgment against Defendant for a fair and reasonable

amount in excess of seventy-five thousand dollars ($75,000), additional damages for aggravating

circumstances, costs herein incurred, prejudgment interest, post judgment interest, and for such

other and further relief as may be just and proper.

                             COUNT II
    WRONGFUL DEATH – STRICT PRODUCT LIABILITY – FAILURE TO WARN

          45.    Plaintiffs incorporate by reference the above allegations as if fully set forth

herein.

          46.    Defendant, in the course of its regular business, designed, fabricated, produced,

assembled, developed, manufactured, tested, distributed, sold, and placed on the market and into

the stream of commerce a defective and unreasonably dangerous product, namely the JLG Aerial

Boom Lift, including the JLG Lift, knowing that the JLG Lift would reach consumers without




                                                   8
        Case 2:18-cv-02571-CM-TJJ Document 1 Filed 10/26/18 Page 9 of 13




substantial change in the condition in which it was sold and that, at the time the JLG Lift left

Defendant’s control, it was defective and in an unreasonably dangerous condition.

       47.      Defendant failed to adequately warn consumers and users of the JLG Lift of the

risks associated with the use of the product including, but not limited to, the substantial risk of

injuries and death due to the defects of the JLG Lift and the unreasonably dangerous condition of

the JLG Lift, including the substantial risk of interactions of the JLG Lift with overhead

obstructions.

       48.      Defendant knew or should have known that ultimate users, operators and/or

consumers would not be capable of detecting the aforementioned defects and dangerous

conditions.

       49.      Decedent was unaware and was not warned that the JLG Lift created a substantial

risk of sustaining a crush injury or death.

       50.      The JLG Lift was, at the time of sale by Defendant JLG, in a defective condition

and unreasonably dangerous when put to a reasonably anticipated use.

       51.      On April 30, 2015, the JLG Lift was being used for the purpose for which it was

reasonably and foreseeably intended.

       52.      The defective and unreasonably dangerous condition of the JLG Lift, and the

Defendant’s failure to warn of such defects and unreasonably dangerous conditions, were the

direct and proximate cause of Decedent’s serious injuries and death.

       53.      As a direct and proximate result of the injuries to and death of Decedent,

Plaintiffs were required to expend and incur expenses for substantial medical, hospital and

funeral expenses. Further, Plaintiffs have forever lost the love, services, consortium, comfort,

instruction, guidance, counsel, and support of Decedent. In addition, Plaintiffs are entitled to all




                                                  9
          Case 2:18-cv-02571-CM-TJJ Document 1 Filed 10/26/18 Page 10 of 13




damages that Decedent sustained before his death and for which he would have been entitled to

recover had he lived.

          54.    Prior to Decedent’s serious injuries and death, Defendant knew of the defective

and unreasonably dangerous condition of the JLG Lift and failed to give adequate warning of the

danger.

          55.    The aforesaid misconduct of Defendant constituted gross indifference and a

willful, wanton, and reckless disregard for the safety of the general public, inducing Decedent,

thus justifying and requiring an award of additional damages for aggravating circumstances to be

assessed against Defendant in a sum that will deter Defendant from such misconduct in the

future.

          WHEREFORE, Plaintiffs pray for judgment against Defendant for a fair and reasonable

amount in excess of seventy-five thousand dollars ($75,000), additional damages for aggravating

circumstances, costs herein incurred, prejudgment interest, post judgment interest, and for such

other and further relief as may be just and proper.

                                      COUNT III
                             WRONGFUL DEATH – NEGLIGENCE

          56.    Plaintiffs incorporate by reference the above allegations as though fully set forth

herein.

          57.    Defendant had a duty to exercise reasonable care in designing, manufacturing,

marketing, maintaining, supplying, selling, leasing, testing, inspecting or otherwise distributing

and placing into the stream of commerce the JLG Lift.

          58.    Defendant owed a duty of reasonable care to Decedent to take reasonable

precautions or steps, including but not limited to equipping the JLG Lift with adequate or




                                                  10
       Case 2:18-cv-02571-CM-TJJ Document 1 Filed 10/26/18 Page 11 of 13




sufficient safety features, or to provide adequate warnings or instructions, to prevent the type of

foreseeable injury suffered by Decedent as a result of the negligence alleged herein.

       59.     Defendant failed to use reasonable care and diligence in the design, engineering,

manufacture, assembly, testing, inspecting, equipping, lease and/or sale of the JLG Lift.

       60.     Defendant breached their duty of reasonable care and diligence, and were

therefore negligent in performing their duties to Decedent and others in at least the following

respects:

               a. Negligently incorporating defects in the JLG Boom Lift, including the JLG

                   Lift;

               b. Negligently failing to incorporate safety features that could have prevented the

                   injuries and death suffered by Decedent;

               c. Negligently manufacturing or assembling the JLG Lift;

               d. Negligently failing to warn Decedent of the JLG Lift’s defects;

               e. Negligently failing to instruct Decedent as to the proper and safe use and

                   operation of the JLG Lift, particularly in the case of use near or in conjunction

                   with overhead obstructions;

               f. Negligently failing to adequately test the JLG Lift;

               g. Negligently failing to retrofit the JLG Lift with available safety features or

                   devices;

               h. Negligently failing to inform Decedent that the JLG Lift had defects or was

                   unreasonably dangerous or that the JLG Lift could be equipped with safety

                   features that could have prevented Decedent’s injuries and death;

               i. Negligently failing to inspect the JLG Lift; and




                                                 11
          Case 2:18-cv-02571-CM-TJJ Document 1 Filed 10/26/18 Page 12 of 13




                 j. Such further negligent acts and omissions as discovery will reveal.

          61.    Defendant breached its duty to Decedent and others by failing to take reasonable

precautions or steps to prevent the type of foreseeable injury suffered by Decedent as a result of

the negligence alleged herein.

          62.    As a direct and proximate result of Defendant’s negligence, Decedent suffered a

severe crush injury and death by asphyxiation.

          63.    At the time of Defendant’s design, fabrication, production, assemblage,

development, manufacture, testing, distribution and sale of the JLG Lift, Defendant knew, or in

the exercise of ordinary care, should have known about, the aforesaid defects and dangerous

conditions of the JLG Lift, and failed to eliminate or warn of the defects, and thereby showed

complete indifference to and/or conscious disregard for the safety of others.

          64.    The aforesaid misconduct of Defendant constituted gross indifference and a

willful, wanton, and reckless disregard for the safety of the general public, inducing Decedent,

thus justifying and requiring an award of additional damages for aggravating circumstances to be

assessed against Defendant in a sum that will deter Defendant from such misconduct in the

future.

          WHEREFORE, Plaintiffs pray for judgment against Defendant for a fair and reasonable

amount in excess of seventy-five thousand dollars ($75,000), additional damages for aggravating

circumstances, costs herein incurred, prejudgment interest, post judgment interest, and for such

other and further relief as may be just and proper.

                                           JURY DEMAND

          Plaintiffs hereby request a trial by jury, pursuant to Rule 38 of the Federal Rules of Civil

Procedure, on all claims and issues so triable.




                                                   12
     Case 2:18-cv-02571-CM-TJJ Document 1 Filed 10/26/18 Page 13 of 13




Dated: October 25, 2018

                          Respectfully submitted,


                          BY:   /s/ Stephen M. Gorny __________________
                                STEPHEN M. GORNY                 KS # 16984
                                CHRISTOPHER D. DANDURAND KS # 25656
                                4330 Belleview Avenue, Suite 200
                                Kansas City, Missouri 64111
                                (816) 756-5071 (telephone)
                                (816) 756-5067 (facsimile)
                                steve@gornylawfirm.com
                                chris@gornylawfirm.com

                                ATTORNEYS FOR PLAINTIFF




                                          13
